                     IN THE UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF KANSAS
                                 TOPEKA DIVISION

IN RE:                                         )
                                               )
RILEY DRIVE ENTERTAINMENT                      )   Case No: 19-41328
XV, INC.                                       )   Chapter 11
                                               )
                              Debtor.          )

                            APPLICATION FOR APPROVAL OF
                          PAYMENT OF PREPETITION PAYROLL

          COMES NOW Debtor Riley Drive Entertainment, XV, Inc., by and through undersigned

counsel, and for this Application for Approval of Payment of Prepetition Payroll, states as

follows:

          1.    On October 29, 2019 Debtor initiated this bankruptcy case by filing its Voluntary

Petition under Chapter 11 of the United States Bankruptcy Code. Debtor remains in possession

of its property and in control of its affairs pursuant to 11 U.S.C. §§1107 and 1108.

          2.    Debtor’s business consists of the ownership and operation of a restaurant and

sports bar called Saints Pub + Patio in Lenexa, Kansas (the “Business”). The Business retains a

significant number of employees including bar managers, bartenders, kitchen staff, servers and

hosts.

          3.    Pursuant to the Statement of Operating Budget or, in the alternative, Motion for

Authorization to Pay Operating Expenses (the “Motion”), Debtor requested the Court to ratify

Debtor’s statutory authorization or otherwise authorize the use of the Revenues for costs

associated with the continued operation and maintenance of the Business in the ordinary course

(Doc. 16). Attached to the Motion is a budget reflecting the ongoing monthly expenses for

ongoing operation and maintenance of the Business (the “Budget”).



6620762
                  Case 19-41328      Doc# 17       Filed 10/30/19    Page 1 of 4
      4.      As a result of the timing of the bankruptcy filing, a portion of Debtor’s most

recent biweekly payroll as reflected in the Budget arose prepetition. That payroll period extends

from October 21 to November 3 (the “Payroll Period”), which period is payable on Friday,

November 8, 2019. As the payment of prepetition obligations is generally prohibited under

bankruptcy law, Debtor seeks court approval for the payment of the prepetition portion

(inclusive of employee compensation and applicable taxes) of the Payroll Period together with

the payroll amounts accruing post-petition. The unpaid prepetition payroll amounts to an

approximate total of $18,000.00.

      5.      Debtor submits that payment of the employees is vital, indeed indispensable, to

the smooth operations of the Business and maintenance of the loyalty and confidence of

Debtor’s workforce. Any significant disruption in Debtor’s workforce can undermine, indeed

imperil, the prospects for a successful reorganization.       Bankruptcy courts recognize the

necessity of allowing payment of prepetition payroll and routinely grant such requests by

debtors. See, e.g. In re: Gulf Air, Inc., 112 B.R. 152, 153 (Bkrtcy. W.D. La. 1989) (“The

Motion urges that, without immediate payment, many of the Debtor’s skilled employees will

abandon their employment, and that immediate payment is essential to reorganization efforts.

The Court agrees.”); In re: Quality Interiors, Inc., 127 B.R. 391, 396 (Bkrtcy. N.D. Ohio 1991)

(“This Court often permits the payment of prepetition wages so that the debtor-in-possession

may maintain an effective workforce. . . .”); In re: Coserv, L.L.C, 273 B.R. 487, 494 fn. 10

(Bkrtcy. N.D. Tex. 2002) (“wage claims typically are payable out of necessity as well as by

virtue of their priority.”) The United States Supreme Court recently had occasion to observe the

appropriateness of the exercise of authority by courts that “have approved “first day” wage




                                               2
                Case 19-41328       Doc# 17     Filed 10/30/19    Page 2 of 4
{
k
b
}
x
i
r
t
a
M
s
e
d
A
o
C
1


    orders that allow payment of employees’ prepetition wages . . ..” Czyzewski v. Jevic Holding

    Corp., 137 S.Ct. 973, 985, 197 L. Ed. 2d 398 (2017).

           6.      Good cause exists to grant the requested relief in order to maintain normal

    business operations and deter any disruption of Debtor’s labor force. Accordingly, Debtor

    requests entry of an Order authorizing payment of the prepetition portion of Payroll Period.



                                                 Respectfully submitted,


                                                 MCDOWELL RICE SMITH & BUCHANAN

                                                 /s/Jonathan A. Margolies
                                                 Jonathan A. Margolies              MO #30770
                                                 605 W. 47th Street, Suite 350    KS Fed #70693
                                                 Kansas City, Missouri 64112
                                                 Telephone:     (816) 753-5400
                                                 Facsimile:     (816) 753-9996
                                                 Email: jmargolies@mcdowellrice.com
                                                 ATTORNEYS FOR DEBTOR

                                    CERTIFICATE OF SERVICE

           I hereby certify that on the 30th of October, 2019, a copy the foregoing was served via
    U.S. First Class mail, postage prepaid, to:

    Office of the United States Trustee
    401 N. Market,
    Wichita, KS 67202

    OakStar Bank                                        CCL 2, LLC
    1020 E. Battlefield                                 1100 Walnut
    Springfield, Missouri 65807                         Suite 2000
                                                        Kansas City MO 64106
    Landmark National Bank
    8101 W. 135th Street
                                                        Fox Capital Group, Inc.
    Overland Park, Kansas 66223                         65 Broadway
                                                        Suite 804
    ASCAP                                               New York NY 10006
    P.O. Box 311608
    Nashville TN 37203



                                                    3
                     Case 19-41328        Doc# 17    Filed 10/30/19    Page 3 of 4
Itria Ventures, LLC                           Small Business Financial Solutions
462 Seventh Avenue, 20th Floor                4500 East West Hwy
New York NY 10018                             6th Floor
                                              Bethesda MD 20814
Revenue Systems, Inc.
P.O. Box 15257                                US Foods, Inc.
Clearwater FL 33766                           16805 College Blvd
                                              Lenexa KS 66219

Simply Funding, LLC
45 Broadway, Suite 2450
New York NY 10006




                                       /s/ Jonathan A. Margolies
                                       Attorney for Debtor




                Case 19-41328    Doc# 17 4Filed 10/30/19     Page 4 of 4
